220 F.3d 634 (2nd Cir. 2000)
ROSE ANN BROWN, Petitioner-Appellant,v.ANGINELL ANDREWS, Superintendent of Albion Correctional Facility, Respondent-Appellee.
Docket No. 98-2717
UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
Argued In Banc June 7, 2000Decided August 9, 2000

RICHARD M. GREENBERG, Office of the Appellate Defender, New York, NY (Joseph M. Nursey, of counsel), for Petitioner-Appellant.
PREETA D. BANSAL, Solicitor General of the State of New York, New York, NY, for Elliot L. Spitzer, Attorney General (Edward D. Johnson, Deputy Solicitor General, and Melanie L. Oxhorn, Patrick J. Walsh, Assistant Solicitor Generals, of counsel), for Respondent-Appellee.
Before: Before: KEARSE and CALABRESI, Circuit Judges, and HAIGHT, District Judge.*
PER CURIAM:


1
This is a petition under 28 U.S.C.  2254 challenging a New York State narcotics conviction on the ground that the trial judge ordered the courtroom closed during the testimony of an undercover police officer under circumstances that do not conform to the constitutional standards. The district court denied the petition. This    panel reversed, directing the petition to be granted. The court voted to rehear the appeal in banc.


2
At the in banc argument, the Attorney General of the State of New York, representing the interests of the State in opposition to the petition, took the position that the hearing evidence did not comport with governing standards for closure. Because there was no dispute between the parties on the propriety of the closure, the in banc court dissolved itself and remanded the appeal to the panel to be resolved on the basis of the Attorney General's concession.


3
On the basis of the Attorney General's concession, and without considering the merits of the question, we reverse the judgment of the district court and remand with instructions to grant the petition. Our prior opinion dated June 18, 1999 is hereby vacated.



Notes:


*
 Judge Straub disqualified himself and did not participate.